DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on the application filed with the European Patent Office on October 25, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (US Patent 10,664,795 B1) in view of Cowe et al. (US Patent 5,671,362), Legrand, III et al. (US Patent 10,222,279 B1) and Hahn et al. (US Patent 10,198,710 B1).
Regarding Claim 5, modified Worley teaches:
 System comprising a display rack (1), wherein the display rack comprises multiple shelves (2', 2", 2"', 2"") (See Worley Col. 5 lines 54-65 - describes a system within a material handling facility displaying inventory items on shelves in several different inventory locations) and a base (4) for supporting the shelves (See Worley Col. 2 lines 30-53 - describes a base surface of the system comprising weight sensors to detect users, totes and item movement with the material handling facility, wherein it is well known and common practice for floors to support shelves or other inventory locations),  (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight), wherein the total weight includes weights of any objects positioned on the shelves, wherein, the system is configured for determining object addition or removal event data based on in time corresponding changes of (See Worley Col. 3 lines 13-54 - describes the system computing a total weight change based on an item weight decrease on a shelf and a user pattern weight increase, wherein said weight increase is equal to said weight decrease, respective of the time said weight change occurred): 
- total weight measured at the base (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight at a base surface); and 
3- 
wherein the object addition or removal event data comprises: 
- an object weight based on said change of total weight measured at the base (See Worley Col. 3 lines 13-54 - describes the system computing a total weight change based on an item weight decrease on a shelf and a user pattern weight increase, wherein said weight increase is equal to said weight decrease, respective of the time said weight change occurred); and 
an object support shape and an object location both based on said change (See Worley Col. 7 lines 27-42 - describes the system detecting item movement by item shape, location and other physical attributes) , 
Worley does not explicitly teach:
wherein each of the shelves comprises a sensor mat (5) comprising a lattice of load sensors, binary load status of multiple load sensors of a sensor mat of the display rack, wherein a binary load status of a load sensor indicates whether the load sensor at least in part supports an object or not, binary load status of multiple load sensors of said sensor mat of the display rack.  This is taught by Cowe (See Col. 7 line 47- Col. 8 line 12 - describes a system for tracking items on a shelf comprising a grid of weight sensors that detect the presence of said items on said shelf and output said detection in a binary manner).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a shelf based weight sensing grid (mat/ lattice) in a system that tracks items by weight to determine the presence of said items, thereby increasing the accuracy and efficiency of the item location information determined by said system.
Worley or Cowe do not explicitly teach:
wherein the base comprises a base plate, a support plate for supporting said multiple shelves, and multiple weight sensors positioned in between the base and support plates, wherein the multiple weight sensors connect the base and support plates, wherein the display rack is configured for determining a total weight based on signals from each of said multiple weight sensors.  This is taught by Legrand, III (See Fig. 5 - shows floor (504) as a base plate, forces sensor stack (120) as a support plate supporting the multiple shelves/ loading surfaces of the tote (118), Fig. 6 - shows the force sensor stack comprising layers of force (pressure/ weight) sensors between the support plate and the base plate and Col. 2 lines 46-62 - describes a system in a material handling facility ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate layers of weight sensors at structural weight bearing points of structural members in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.
Worley, Cowe or Legrand, III do not explicitly teach:
wherein the multiple weight sensors are four weight sensors.  This is taught by Hahn (See Col. 7 lines 28-37 - describes weight sensors used at each of the four corners of a rectangular shelf and Fig. 2 - shows the weight sensors in between a bottom [base] plate and the support structure of said shelf).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple weight sensors in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.
Regarding Claim 19, modified Worley teaches:
System according to claim 5, wherein said weight sensors are load cells (See Worley Col. 6 lines 54-60 - describes the system using load cell weight sensors).
Regarding Claim 20, modified Worley teaches:
System according to claim 19, 
modified Worley does not explicitly teach:
wherein the load cells are strain gauge load cells.  This is taught by Hahn (See Col. 25 lines 28-33 - describes a weight sensing system on a platform that uses strain gauge load cells to detect changes in weight of objects on said platform).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight sensors in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.
21, modified Worley teaches:
System according to claim 20, 
modified Worley does not explicitly teach:
wherein the strain gauge load cells are electrical resistance strain gauge load cells.  This is taught by Hahn (See Col. 25 lines 28-33 - describes a weight sensing system on a platform that uses strain gauge load cells to detect changes in weight of objects on said platform by measuring electrical capacitance or resistance).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight sensors in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.

Allowable Subject Matter
Claim 1 is allowed.  The amendments made to independent claim 1 including the limitations: “wherein each base support element is hingedly connected (9"") to the 2base plate (6) and slideably attached (10"") to the first shelf, wherein the base plate is configured for supporting the base support elements via the weight sensors” are sufficient to overcome prior art.  
Claims 4, 6-11, 15 and 17-18 are allowed.  The dependencies of these dependent claims on allowed independent claim 1 renders dependent claims 4, 6-11, 15 and 17-18 as allowed.

Response to Remarks
Applicant's remarks filed 12/07/2021 have been fully considered but they are not persuasive. 

As described above, the applicant’s claims 5 and 19-21 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Cowe, Legrand, III and Hahn in the invention of Worley, as a whole.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  Although claim 16 was previously thought to be allowable in the last office action (Non-Final Rejection dated 09/08/2021), the limitations of said claim: “wherein the multiple weight sensors are four weight sensors” has been found in the Hahn reference as noted above.  The citation of Worley, Cowe, Legrand, III and Hahn needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687